MEMORANDUM **
Oregon state inmate Richard William Harrington, Jr., appeals pro se the district court’s order dismissing his action pursuant to 42 U.S.C. § 1983. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998).
Harrington was given an opportunity to amend and advised of the deficiencies of his complaint and how to cure the deficiencies, yet he failed to do so. Therefore, we affirm for the reasons stated in the magistrate judge’s “Findings and Recommenda*662tion and Order” filed on September 13, 2000, and adopted by the district court in its order filed on December 22, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.